Citation Nr: 0811417	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for soft tissue sarcoma 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the above claim.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  The veteran's current soft tissue sarcoma did not have 
its onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for soft 
tissue sarcoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
malignant tumors, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

VA treatment records show the veteran currently suffers from 
malignant soft tissue sarcoma.  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

However, the veteran does not contend, and the medical 
evidence from service does not show, that his sarcoma had its 
onset in service.  The service medical records during the 
period of active military service document no complaints or 
treatment for sarcoma and the veteran was not diagnosed until 
August 2004, many years after service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against a 
claim for direct service connection.  See Maxon v. Gober, 230 
F.3d 1330, (Fed. Cir. 2000).  

The veteran does contend that he was exposed to herbicides 
during his service in Thailand and when he touched down for 4 
hours in Vietnam on May 13, 1968 during a flight to Thailand.

For veterans who served in Vietnam, service connection on a 
presumptive Agent Orange basis is available for soft tissue 
sarcoma under current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 
C.F.R. § 3.309(e).  However, this presumption is not 
available to the veteran as he did not serve in Vietnam and 
there is no evidence to support the veteran's presence in 
Vietnam, including while en route to Thailand.  The RO made 
several attempts to verify the veteran's presence in Vietnam.  
In November 2004, the National Personnel Records Center 
(NPRC) stated that no dates for Vietnam service were shown.  
The RO specifically inquired with NPRC as to the veteran's 
claim that he was in Saigon on or about May 13, 1968.  In 
April 2005, the NPRC responded to the inquiry that it was not 
a matter of record.  Finally, the RO attempted to verify the 
veteran's stop-over in Saigon through his military pay 
records.  However, the Defense Finance Accounting Service 
stated in July 2005 that they were unable to locate the 
veteran's Master Military Pay Account.  In a July 2005 
letter, the RO notified the veteran that it could not confirm 
his claim that he had actually been in Vietnam and requested 
that he submit any additional evidence to support his claim 
that he was on the ground in that country.  In a March 2007 
letter, the RO notified that veteran of the unsuccessful 
attempts to obtain confirmation that he had been in Vietnam 
and again asked that he submit any relevant documents in his 
possession.  In a May 2007 response, the veteran reiterated 
that he was in Vietnam and if the government lost any 
records, it should not be held against him.  

The absence of any evidence in the veteran's official record 
to substantiate any service in Vietnam is evidence negating 
such service.

Regarding the veteran's assertions of service in Thailand, 
the Board does not dispute such service.  However, service in 
Thailand is not included in the presumptive regulatory 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii).  Thus, while the Board has considered the 
argument and evidence presented by the veteran that veterans 
who served in Thailand during the Vietnam War were also 
exposed to Agent Orange and that the presumptive regulatory 
provisions for exposure to Agent Orange should apply to such 
veterans, the Board is bound by its own laws and regulations 
as written.  The veteran was correct that herbicides were 
used in Thailand; however, they were used from 1964 to 1965.  
The veteran's tour in Thailand was from 1968 to 1969.  
Therefore, he was not present in the country while herbicides 
were used.  As there is no evidence showing exposure to 
herbicides, service connection for soft tissue sarcoma as 
secondary to exposure to Agent Orange is not warranted.  

The Board is aware that a VA physician in November 2006 noted 
that the veteran was in Vietnam briefly, served in Thailand 
and was exposed to Agent Orange.  This physician opined that 
it is more likely than not that the veteran's sarcoma was 
related to his prior exposure to Agent Orange.  However, 
there is no indication that this physician reviewed the 
claims folder, including the service medical records.  
Rather, it appears that the examiner was merely recording a 
history as provided by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As stated above, there is no 
evidence that the veteran was exposed to any herbicides, 
including Agent Orange, during service.  Accordingly, the 
opinion was based on an unestablished fact and is not found 
to be persuasive.  See Coburn v. Nicholson, 19 Vet. App. 427 
(2006)  

Neither the Board nor the veteran (or his representative) is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record does not contain a persuasive opinion 
linking the veteran's current soft tissue sarcoma to service 
and the medical evidence of record does not otherwise 
demonstrate that it is related to service.  The only medical 
evidence of record supporting the claim for service 
connection for sarcoma was the unsupported November 2006 VA 
medical opinion.  Aside from this opinion, the record shows 
VA treatment for soft tissue sarcoma, however, there is no 
competent medical evidence showing that it is somehow related 
to service.  

Finally, the evidence does not show that the veteran was 
diagnosed with soft tissue sarcoma within one year following 
his period of active military service.  This disability was 
not diagnosed until 2004.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2004.  An additional letter was sent 
in July 2005.  The claim was thereafter readjudicated in an 
April 2007 supplemental statement of the case. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the veteran's current soft tissue sarcoma is associated 
with an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for soft tissue sarcoma secondary to 
herbicide exposure is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


